Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to a paper received on 2/28/2019, wherein claims 1-18 are pending.
Foreign Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
4.	Applicant files an IDS on 2/28/2019; it is considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being taught by  Suzuki et al.,(US Pub. 20200369263 A1).

A. Per claims 1, 7, and 15: Suzuki et al., teach a method, and an apparatus for assisting performance of a reverse-turning maneuver of a vehicle, comprising:
- operating a first sensor to determine that a reverse gear of the vehicle is engaged (i.e., monitoring a shift gear for parking, see Suzuki et al., Fig. 5 step 119);
-  operating a non-contact sensor to detect spatial conditions adjacent to the vehicle (i.e., Cameras 1, infra-red cameras, see Suzuki et al., Fig. 1, para. [0059]);
- operating a processing unit to determine whether the spatial conditions allow a reverse-turning maneuver (i.e., “temporarily set the second position” (step 104), “Periodically calculate first area/second area” (step 115), “change is made to second position satisfying condition” (step 116) .etc - see Suzuki et al., FIG. 5); 
- operating the processing unit to generate a signal indicating to a driver of the vehicle that the spatial conditions allow the reverse-turning maneuver, and to receive a confirmation from the driver for performance of the maneuver (i.e., a driver can input an operation command via an input device 20, see Suzuki et al., para. [0036]); and
- operating at least one vehicle dynamics system under autonomous control to execute the reverse-turning maneuver (i.e., operating the parking control apparatus 100, see Suzuki et al., para. [0034]). 
B. Per claims 2, 10, and 16: Suzuki et al., also teach about operating the processing unit to determine and output a route for carrying out the reverse-turning maneuver (i.e., a calculated process for a parking route, see Suzuki et al., para. [0042]). 
C. Per claims 3, 11, and 17: Suzuki et al., also teach about operating the processing unit to  determine and output at least one of a steering angle, steering torque, and a vehicle speed for traversing the determined route (i.e., using a steering angle sensor 50, and a vehicle speed sensor 60, see Suzuki et al., para. [0032]). 
D. Per claims 4, and 12: Suzuki et al., also inherently teach about the reverse-turning maneuver is at least one of a J-turn and a double-L-turn – these turns are inherent with a reverse-turning maneuver (i.e., a claimed feature of space limitation using maneuvers of a J-turn, see Suzuki et al., Fig. 4B). 
E. Per claims 5, 13, and 18: Suzuki et al., also teach about a speed of the vehicle during performance of the maneuver is limited depending on the detected spatial conditions (i.e., a claimed feature of using very slow speed, see Suzuki et al., Fig. 4B, para. [0109]). 
F. Per claims 6, and 14: Suzuki et al., also teach about a determination that the vehicle is reversing is made by an electronic controller detecting that a transmission of the vehicle is in a reverse gear (i.e., observing a change of a shift position (first position/second position), see Suzuki et al., Fig.5, and para. [0064]). 
G. Per claim 8: Suzuki et al., also teach about operating the processing unit to generate a signal indicating to a driver of the vehicle that the spatial conditions allow the reverse-turning maneuver (i.e., a vehicle’s operator use a communication device 21 to recognize a spatial condition/(displayed available spaces) for parking, then inputting a command thru device 20, see Suzuki et al., Fig. 1, para. [0017, [0033], [0037], [0062]). 
H. Per claim 9: Suzuki et al., also teach about receiving a confirmation from the driver for performance of the maneuver (i.e., a vehicle’s operator execute a parking command via a device 20, see Suzuki et al., Fig. 1, para. [0017, [0033], [0037]). 
Conclusion
6.	Claims 1-18 are rejected.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662